      Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                            Tallahassee Division

WILLIAM DEMLER, MICHAEL GISI and
WAYNE PULA, individually, and on behalf
of all others similarly situated,

       Plaintiffs,

vs.                                             Case No. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

     Defendant.
_____________________________________/

           JOINT MOTION FOR PRELIMINARY APPROVAL OF
                   CLASS ACTION SETTLEMENT

                                and incorporated

                          MEMORANDUM OF LAW

       Plaintiffs, William Demler, Wayne Pula, and Michael Gisi, individually and

on behalf of the Class (as defined by ECF No. 163), and Defendant Mark S. Inch,

in his official capacity as Secretary of the Florida Department of Corrections

(“FDOC”) (collectively referred to as the “Parties”), hereby move the Court for

entry of an order preliminarily approving the Class Action Settlement Agreement




                                        1
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 2 of 17




(“Agreement”) (Exhibit 1)1 and Notice of Proposed Settlement (“Notice”) (Exhibit

1-C), agreed to by the Parties in this matter.2

                                I.     BACKGROUND

       Plaintiffs filed this action on February 19, 2019, seeking declaratory and

injunctive relief pursuant to 42 U.S.C. § 1983, in order to obtain (1) a declaration

that a policy of the FDOC with regard to digital music purchases made by inmates

through the Digital Music Player Program allegedly resulted in an unconstitutional

taking under the Fifth Amendment to the U.S. Constitution and a violation of the

Due Process Clause of the Fourteenth Amendment to the U.S. Constitution, and (2)

an injunction restoring the Plaintiffs’ ability to listen to the music previously

purchased under the Digital Music Player Program while in prison.

       Plaintiffs have alleged that for years, the FDOC operated a Digital Music

Player Program under which the FDOC and Keefe Commissary Network sold

millions of dollars in digital music to FDOC prisoners, with the FDOC receiving a

commission on every song sold. When the FDOC ended its contract with Keefe

and entered a new contract with JPay, Plaintiffs allege that the FDOC implemented


1
  All defined terms in the Agreement shall have the same meaning herein.
2
  Due to delays caused primarily by the COVID-19 pandemic, the Parties have not yet received
executed signature pages of the Agreement by all three individual Plaintiffs, who are all
incarcerated in different FDOC facilities throughout the state. However, the Plaintiffs have
reviewed and discussed the Agreement’s provisions with Class Counsel and have authorized the
filing of this Motion and the attached unexecuted Agreement. As soon as Class Counsel has
received executed signature pages back from all three individual Plaintiffs, the Parties will
promptly file a fully executed Agreement with the Court.

                                             2
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 3 of 17




a statewide policy under which the FDOC confiscated all songs that had been

lawfully purchased under the Digital Music Player Program, and rescinded

Plaintiffs’ ability to listen to their purchased music while in prison, without just

compensation.

      Defendant FDOC has expressly denied liability in this matter, that Plaintiffs

have standing to raise the claims at issue, and that the Court has subject matter

jurisdiction over the claims asserted. Among the various defenses asserted by

FDOC, FDOC has alleged that the music licenses purchased by Plaintiffs do not

give rise to any constitutionally protected property interest, an issue that FDOC

asserts has been unanimously recognized by judicial decisions up to and including

the United States Supreme Court, and as a result, FDOC contends that Plaintiffs

lack standing to bring the claims at issue. Further, FDOC has alleged that at all

time material hereto, Plaintiffs were never deprived ownership of the songs, and

consequently there could not have been any constitutional violations resulting from

the conduct attributed to FDOC. In addition, FDOC has alleged that the Terms and

Conditions governing the purchase of digital music through the Digital Music

Player Program authorized the conduct which gives rise to the claims asserted.

      As such, the litigation has been intensive and hard-fought, and has included

extensive discovery over the course of a full year, including the preparation and

responses to multiple requests for production of documents, requests for



                                         3
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 4 of 17




admissions and interrogatories; numerous depositions of FDOC employees,

prisoners, and Defendant FDOC pursuant to Rule 30(b)(6); multiple briefed and

litigated discovery disputes that were heard by the Court, as well as fully briefed

dispositive motions by both Parties.

      Against this contentious backdrop, the Parties simultaneously engaged in

arms’ length negotiations for a comprehensive resolution of this litigation. These

negotiations included a formal, all-day mediation in front of an experienced

mediator well versed in the litigation and settlement of claims with the Defendant

FDOC and the State of Florida on March 5, 2020, as well as more than a month of

continuing negotiations between counsel with the assistance of the mediator.

      As a result of these negotiations, the Parties have agreed to a resolution of all

claims brought against the Defendant in this action, including the provision of

3,900,000 Settlement Credits to Class Members in order to restore their ability to

listen to an agreed upon number of songs that were previously purchased under the

Digital Music Player Program.

      As set forth fully below, the Parties submit that the attached Agreement

constitutes a fair, reasonable, and adequate resolution for the Plaintiffs, pursuant to

Rule 23(e)(2), Federal Rules of Civil Procedure, and that the terms of the

resolution were reached only after substantial litigation, discovery, and arms-length




                                          4
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 5 of 17




negotiations between experienced counsel, and are in the best interests of the

Parties and the public.

       As such, the Parties request that the Court enter an order (1) granting

preliminary approval of the proposed settlement as set forth in the attached

Agreement; (2) preliminarily certifying the proposed settlement class pursuant to

Rule 23(b)(2), Federal Rules of Civil Procedure; (3) directing that members of the

settlement class be given notice of the pendency of this action and the proposed

settlement in the form and manner proposed by the Parties in the attached

Agreement (Exhibit 1) and Notice (Exhibit 1-C); and (4) scheduling a hearing at

which the Court will consider final approval of the settlement and entry of the

attached Agreement.3

                II.     OUTLINE OF PROPOSED SETTLEMENT

       A.     The Class

       The proposed settlement has been reached on behalf of the following Class,

which has been certified by the Court pursuant to Rule 23(b)(2), Federal Rules of

Civil Procedure (ECF No. 163):

       All current Florida Department of Corrections prisoners whose digital
       media files were taken, or will be taken, pursuant to the Department’s
       termination of the MP3 program (the “Digital Music Player


3
  A proposed preliminary order approving the Agreement and ordering the Notice to be
transmitted to the Class, in the form and manner proposed by the Parties, is attached as Exhibit
1-A (proposed preliminary order), for the Court’s convenience and consideration.

                                               5
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 6 of 17




      Program”), and who purchased more than 75 songs through that
      program.

      B.     Relief for the Class

     Defendant, solely for the purposes of settlement and without admitting or

conceding any fault, wrongdoing, or liability, and in order to avoid the

inconvenience and expense of further litigation, has agreed to restore the ability of

each member of the Class to listen to a certain, agreed upon number of songs that

were previously purchased under the Digital Music Player Program through the

issuance of Settlement Credits, as set forth in the attached Agreement.

     Specifically, in order to restore Class Members’ ability to listen to such

songs, Defendant has agreed to make the Settlement Credits (i.e. 3.9 million Tablet

Media Credits) available to the Class on July 1, 2020. The Settlement Credits will

supplement the 100 Tablet Media Credits that have been previously issued, and

one Tablet Media Credit will be issued from the Settlement Credits for each song

in excess of 100 purchased under the Digital Music Player Program for a total

Tablet Media Credits not to exceed 3,900,000. To the extent there are Settlement

Credits remaining after the foregoing distribution, those Tablet Media Credits will

be distributed among all Class members on a pro rata basis based on the number of

songs purchased under the Digital Music Player Program. The FDOC has also

separately agreed to pay Class Counsel $150,000 in attorneys’ fees, costs, and

expenses.

                                         6
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 7 of 17




     Thus, the proposed settlement will result in each Class member being able to

replace a certain, agreed upon number of songs that they had previously purchased

under the Digital Music Player Program, and represents an excellent result for the

Class.

     The Parties note that these Settlement Credits are being provided for the sole

purpose of satisfying Plaintiffs’ and the Class’ injunctive claims by reinstating the

ability of inmates to listen to a certain, agreed upon number of songs that were

previously purchased under the Digital Music Player Program by the Class. As

noted in the Agreement, Settlement Credits are not a settlement fund, currency or

damages, and cannot be exchanged for currency.

         C.    Notice to the Class

         Pursuant to Rule 23(e)(1), Federal Rules of Civil Procedure, the Court may

direct notice in a reasonable manner to all members of the Class who would be

bound by the proposed resolution of this matter.            In satisfaction of this

requirement, the Parties have agreed on the proposed wording of the Notice to

members of the Class (Exhibit 1-C).

         As set forth in the attached Agreement, Defendant FDOC, within fourteen

(14) days of the Court’s preliminary approval of the attached Notice, shall provide

the Notice to the Class by posting a copy of the attached Notice (both the English

and Spanish version) in a prominent area in every dormitory and law library of



                                          7
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 8 of 17




every FDOC institution. The Notice shall remain posted for sixty (60) days. A

copy of the Notice shall be provided individually to any inmate who is not housed

in a common dormitory setting. Notice shall also be provided on the FDOC

website, in a publication or publications of FDOC’s choosing that is/are made

available to FDOC inmates, and, if technologically feasible to do so, on the

currently permitted JPay Tablets in standard and accessible formats for Class

members with disabilities. The cost of providing such notice shall be borne by the

FDOC.

         D.   Release of Claims

         The attached Agreement is designed to fully release and indemnify the

FDOC and the State of Florida from any and all claims raised in this action and all

other claims (including all claims for violation of federal or state constitutional,

statutory, regulatory, or common law), whether known or unknown, arising out of

the Digital Music Confiscation Policy, that were or could have been raised, against

the Defendant in this action, and to resolve Class Counsel’s attorneys’ fees and

costs.

         After the Effective Date, Plaintiffs and the Class agree that Defendant

FDOC and the State of Florida are released from all Released Claims, and shall be

indemnified by a Noticed Party for any and all Indemnified Claims, to the fullest

extent permitted by Rule 23(b)(2), Federal Rule of Civil Procedure.



                                         8
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 9 of 17




        E.    Liability

        Nothing contained in the attached Agreement or in any Order entered by the

Court adopting this Agreement is or shall be construed as an admission by the

Defendant of the truth of any allegations or the validity of any claim asserted in the

Complaint, or of the Defendant’s liability, and in fact Defendant denies same.

        F.    Costs, Expenses and Attorneys’ Fees

        In settlement of all claims for attorneys’ fees, taxable costs, and non-taxable

litigation expenses incurred through the date of entry of the proposed Agreement,

Defendant FDOC agrees to tender to Class Counsel the gross sum of ONE

HUNDRED AND FIFTY THOUSAND DOLLARS ($150,000.00), via check

made payable to the Social Justice Law Collective Trust Account (Fed. Tax ID No.

XX-XXXXXXX) (the “Settlement Amount”), within thirty (30) days of the Effective

Date.

        The Parties agree that this Settlement Amount includes the resolution and

payment in full of all of Plaintiffs’ claims for reasonable attorneys’ fees and costs.

Class Counsel’s attorneys’ fees and costs is based upon an agreed upon amount for

fees and costs as part of the amicable resolution of the pending litigation for which

liability is in dispute, and shall be paid separately to Class Counsel by Defendant.

There is no settlement fund, as damages are not being sought or provided, and

therefore, Class Counsel’s fees are not a percentage-of-fund calculation and will



                                           9
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 10 of 17




not operate to reduce the value of the settlement benefit to the Class, but rather,

represent a negotiated, discounted lodestar calculation designed to resolve Class

Counsel’s claim for attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, along

with any other claims for attorneys’ fees and costs Class Counsel may have.

      G.    Court Adoption

      The attached Agreement is subject to and conditioned upon the Court’s

approval and entry of the attached Agreement. In the event that the Court declines

to approve or enter the attached Agreement, the Parties agree that the attached

Agreement shall be null and void and without prejudice to the Parties’ rights.

                 III.   PRELIMINARY COURT APPROVAL

      A.    Proposed Terms of Settlement

      Rule 23(e), Federal Rules of Civil Procedure, requires judicial approval for

any compromise of claims brought on a class basis. Review of a proposed class

action settlement generally involves a two-step process: preliminary approval and

a fairness hearing. See Manual for Complex Litigation, Fourth, § 21.632 (West

2004). First, the court reviews the proposed terms of settlement and makes a

preliminary determination on the fairness, reasonableness and adequacy of the

settlement terms. See id. “Where the proposed settlement appears to be the

product of serious, informed, non-collusive negotiations, has no obvious

deficiencies, does not improperly grant preferential treatment to class



                                        10
     Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 11 of 17




representatives or segments of the class and falls within the range of possible

approval, preliminary approval is granted.”                In re NASDAQ Market-Makers

Antitrust Litig., 176 F.R.D. 99, 102 (S.D.N.Y. 1997) (citing Manual for Complex

Litigation, Third, § 30.41 (West 1995)); see also Smith v. Wm. Wrigley Jr. Co.,

2010 WL 2401149, *2 (S.D. Fla. 2010) (“Preliminary approval is appropriate

where the proposed settlement is the result of the parties’ good faith negotiations,

there are no obvious deficiencies, and the settlement falls within the range of

reason.”).    Approval of a proposed settlement is a matter within the broad

discretion of the district court. See Day v. Persels & Associates, LLC, 29 F.3d

1309, 1326 (11th Cir. 2013) (A proposed settlement should be granted if the

settlement is “fair, adequate, reasonable, and not the product of collusion.”);

Holmes v. Cont’l Can Co., 706 F.2d 1144, 1147 (11th Cir. 1983) (same).

       Moreover, it is well established that there is an overriding public interest in

settling and quieting litigation, particularly in the context of a class action. See

Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)4; see also Newberg on Class

Actions § 11:41, at 87 (4th ed. 2002) (“The compromise of complex litigation is

encouraged by the courts and favored by public policy.”); In re U.S. Oil and Gas

Litigation, 967 F.2d 489, 493 (11th Cir. 1992) (.”Public policy strongly favors the

pretrial settlement of class action lawsuits.”).

4
  In Bonner v. City of Pritchard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted all decisions of the Fifth Circuit rendered prior to October 1, 1981, as binding precedent.

                                                11
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 12 of 17




      In furtherance of this public interest, in considering a proposed settlement,

the trial court need not reach any ultimate conclusion on the substantive factual or

legal issues of plaintiffs’ claims. See Pettway v. American Cast Iron Pipe Co., 576

F.2d 1157, 1214 (5th Cir. 1978) (“in considering the settlement, the court is

entitled to rely upon the judgment of experienced counsel for the parties.”). “We

recognize that since the very purpose of a compromise is to avoid the trial of

sharply disputed issues and to dispense with wasteful litigation, the court must not

turn the settlement hearing into a trial or a rehearsal of the trial; and that the court

is concerned with the likelihood of success or failure and ought, therefore, to avoid

any actual determination of the merits.” Saylor v. Lindsley, 456 F.2d 896, 904 (2d

Cir. 1972) (citations omitted). Instead, the court’s primary concern should be

whether the proposed settlement is fair, reasonable and adequate. See Cotton, 559

F.2d at 1331.

      The proposed settlement here, as set forth in the attached Agreement, is fair,

reasonable and adequate. The attached Agreement is the product of extensive,

arm’s-length negotiations between experienced counsel, who have concluded that

the proposed settlement strikes a reasonable balance between the constitutional

rights of the Settlement Class, the concerns of Defendant correctional officials, and

the attendant risks, costs, uncertainties and delays of litigation, and is in the best

interests of their respective clients and the Class as a whole. See Reed v. General



                                          12
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 13 of 17




Motors Corp., 703 F.2d 170, 175 (5th Cir. 1983) (“[T]he value of the assessment

of able counsel negotiating at arm’s length cannot be gainsaid. Lawyers know

their strengths and they know where the bones are buried.”); see also In re Inter-

Op Hip Prosthesis Liab. Litig., 204 F.R.D. 359, 380 (N.D. Ohio 2001) (“[W]hen a

settlement is the result of extensive negotiations by experienced counsel, the Court

should presume it is fair.”).

      The attached Agreement constitutes an excellent result for the Class. As

noted above, Defendant FDOC has agreed to restore the ability of each member of

the Class to listen to an agreed upon number of songs that were previously

purchased under the Digital Music Player Program, through the issuance of

Settlement Credits that can be used to purchase songs through the FDOC’s

Multimedia Tablet Program. Specifically, Defendant FDOC has agreed to provide

3,900,000 Settlement Credits to the Class, in such a manner so that each Class

member will be able to replace an agreed upon number of purchased songs under

the Digital Music Player Program. Moreover, because the settlement benefit to

Class Members is of a purely injunctive nature, the amount that Defendant has

agreed to pay to Class Counsel for their reasonable attorneys’ fees and costs shall

be paid separately by Defendant, and will not operate to reduce the value of the

settlement benefit to the Class in any manner.




                                        13
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 14 of 17




      Finally, the proposed Agreement has no obvious deficiencies, and does not

mandate preferential treatment to class representatives or segments of the class.

See Wm. Wrigley Jr. Co., 2010 WL 2401149 at *2. The proposed Agreement

constitutes a complete resolution of all claims against Defendant FDOC by

Plaintiffs and all members of the Class, involving all alleged violations of their

Fifth and Fourteenth Amendment rights, and no member of the Class, including the

named Plaintiffs, will receive any monetary payment or additional relief as part of

the relief contained therein. As such, the settlement terms as set forth in the

attached Agreement merit preliminary approval by this Court and submission to

the Class for consideration.

      B.     Notice

      “If the court preliminarily approves the settlement, it must direct the

preparation of notice of the certification of the settlement class, the proposed

settlement and the date of the final fairness hearing.”      Manual for Complex

Litigation, Fourth, § 21.632-21.635 (West 2004); see also Fed. R. Civ. P. 23(e)(1)

(“The court must direct notice in a reasonable manner to all class members who

would be bound by the [proposed settlement, voluntary dismissal, or

compromise].”). The standard for the adequacy of a settlement notice in a class

action is measured by reasonableness. See Faught, 2011 WL 5119115 at *4.

“There are no rigid rules to determine whether a settlement notice to the class



                                        14
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 15 of 17




satisfies constitutional or Rule 23(e) requirements; the settlement notice must fairly

apprise the prospective members of the class of the terms of the proposed

settlement and of the options that are open to them in connection with the

proceedings.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 114 (2d Cir.

2005).

      The attached Notice submitted by the Parties clearly meets this

reasonableness standard in all respects. The attached Notice (1) describes the

nature, history, and status of the litigation; (2) sets forth a clear definition of the

Class; (3) sets forth the basic terms of the proposed Agreement; (4) advises

members of the Class of the method to object to the proposed Agreement, if

desired; and (5) warns members of the Class of the consequences of not objecting

to the proposed Agreement in the manner specified.

      In addition, the proposed Notice provides contact information for Class

Counsel, discloses the date, and time and place of the formal Fairness Hearing.

      In granting preliminary settlement approval, the Court should also therefore

approve the Parties’ proposed form and method of providing notice to members of

the Class, as set forth in the attached Notice.

      WHEREFORE the Parties jointly request the Court’s entry of an Order:

      (1) granting preliminary approval of the proposed settlement as set forth in

the attached Agreement (Exhibit 1);



                                          15
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 16 of 17




      (2) directing that members of the Class be given notice of the pendency of

this action and the proposed settlement in the form and manner proposed by the

Parties in the attached Agreement (Exhibit 1) and Notice (Exhibit 1-C); and

      (3) scheduling a hearing at which the Court will consider final approval of

the settlement and entry of the attached Agreement.

      Certificate of Word Limit. Pursuant to N.D. Fla. Local Rule 7.1(F), this

motion contains 3,431 words.




      Respectfully submitted this 14th day of May, 2020.

                                      Dante P. Trevisani, Esq.
                                      Fla. Bar No. 72912
                                      DTrevisani@FloridaJusticeInstitute.org
                                      Ray Taseff, Esq.
                                      Fla. Bar No. 352500
                                      RTaseff@FloridaJusticeInstitute.org

                                      FLORIDA JUSTICE INSTITUTE, INC.
                                      3750 Miami Tower
                                      100 S.E. Second Street
                                      Miami, Florida 33131
                                      Tel: 305.358.2081
                                      Fax: 305.358.0910

                                      Shawn A. Heller, Esq.
                                      Florida Bar No. 46346
                                      shawn@sjlawcollective.com
                                      Joshua A. Glickman, Esq.
                                      Florida Bar No. 43994
                                      josh@sjlcollective.com
                                      Social Justice Law Collective, PL

                                        16
    Case 4:19-cv-00094-RH-GRJ Document 168 Filed 05/14/20 Page 17 of 17



                                        974 Howard Avenue
                                        Dunedin, Florida 34698
                                        Tel: 202-709-5744

                                        Attorneys for the Plaintiffs

                                        By:    s/Joshua A. Glickman
                                               Joshua A. Glickman, Esq.


                                        ASHLEY MOODY
                                        ATTORNEY GENERAL

                                        /s/ Miguel A. Olivella, Jr.
                                        MIGUEL A. OLIVELLA, JR.
                                        Senior Assistant Attorney General
                                        Fla. Bar No. 253723
                                        Office of the Attorney General
                                        Complex Civil Litigation Division
                                        The Capitol - PL 01
                                        Tallahassee, FL 32399-1050
                                        (850) 414-3817
                                        Miguel.Olivella@myfloridalegal.com
                                        Attorney for Defendant
                                        Mark S. Inch


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed today, May 14, 2020, the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all persons registered to receive electronic

notifications for this case, including all opposing counsel.



                                        By:    s/Joshua A. Glickman
                                               Joshua A. Glickman, Esq.

                                          17
